Citation Nr: 1618296	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  11-10 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disorder of the thoracolumbar spine, to include as secondary to the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to September 1975.  He also served in the National Guard of the United States (NGUS) from January 1975 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that in relevant part denied the Veteran's request to reopen a previously-denied claim seeking service connection for degenerative disc disease (DDD) of the lumbar spine.  

In October 2013 the Veteran testified before a Veterans Law Judge (VLJ) by videoconference from the RO.  The Board notified the Veteran by letter in December 2015 that the VLJ who presided at that hearing is not available to participate in a decision on the appeal, and advised the Veteran that he is entitled to another hearing before a VLJ if he so desires.  The Veteran responded in writing in December 2015 that he does not want another hearing and wants the Board to consider the case based on the evidence of record.

The Board issued a decision in March 2014 that in relevant part reopened the claim for service connection for degenerative disc disease of the lumbar spine.  The Board's action remanded the issue to the Agency of Original Jurisdiction (AOJ) for adjudication of the merits after additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).     

After the AOJ's last adjudication of the claim in July 2014 the Veteran's representative submitted a waiver on the Veteran's behalf that asked the Board to consider any new evidence submitted and not return the case to the AOJ for review.  The representative recently submitted additional evidence in the form of internet articles pertaining to disorders of the spine; this evidence is covered by the waiver in July 2014 and the Board has accepted this evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's back disorder, to include arthritis, became manifest many years after the Veteran's discharge from service and is not shown to be etiologically related to service or to be caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The requirements to establish entitlement to service connection for a thoracolumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In this case, the notice requirements were met in a letter sent in January 2009.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection on both a primary and secondary basis, to include notice of what part of that evidence he should provide and what part VA will attempt to obtain.  The letter also provided notice of how disability ratings and effective dates are determined.  The Veteran had ample opportunity to respond prior to the April 2010 rating decision on appeal.  Accordingly, the duty to notify has been satisfied.

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained.   The Veteran's service treatment records and service personnel records were obtained, along with all identified and available post-service treatment records.  The Board reviewed the file in March 2014 and determined the AOJ should obtain Social Security Administration (SSA) disability records and worker compensation records; the AOJ obtained the Veteran's SSA records but the Veteran did not respond to the AOJ's request that he provide requisite authorization for the AOJ to obtain worker compensation records.  The Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall.  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the service-connection issue presently on appeal.  

The Veteran testified during a Board hearing in October 2013, at which time the presiding VLJ explained the issue on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the duties of a VLJ to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not contended, and the evidence does not otherwise show, that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Evidence and Analysis

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).     

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records (STRs) including NGUS records show no indication of a low back injury or complaints during service.    The Veteran's spine was normal on examinations in January 1975 and July 1975; he was separated from active service in September 1975. 

After separation from active service the Veteran continued to serve in the National Guard until September 1995.  National Guard treatment STRs include periodic physical examinations in March 1980 August 1983, July 1987 and July 1991 in which the spine was characterized as normal on examination.

The Veteran presented to Greensboro Orthopedic Center in June 1994 complaining of back pain.  He reported a workplace injury to the lower back in August 1992 and another workplace injury in September 1992; due to persistent back pain he had a magnetic resonance imaging (MRI) study and discogram study in March 1994 that showed herniated nucleus pulposus (HNP).  The clinical impression was mechanical low back pain secondary to degenerative disc disease (DDD).  

A June 1994 treatment note by Dr. John Dilworth states that the Veteran's protruding disc would be classified as a worker compensation injury, but the DDD would not.

A Report of Contact in August 2000 reflects the Veteran reported having recently injured his back and neck in a motor vehicle accident (MVA) in January.

 A VA physical medicine and rehabilitative services (PM&RS) note in December 2004 shows the Veteran presented complaining of chronic back pain.  The Veteran complained of a 1992 lifting injury with three bulging discs; he underwent laminectomy surgery and the pain improved, but he had an MVA in 2002 after which his back pain flared again.  

In a December 2004 VA pain clinic note the Veteran reported onset of his current back pain in 1992.  The Veteran had a VA neurosurgery consult in March 2005 in which he complained of back pain beginning in 1992; he had laminectomy surgery in 1999 that helped relieve the pain, but thereafter he had an MVA and since that accident the pain had become worse.

An SSA decision in July 2005 granted disability benefits based on neck and back pain, with reported onset in 2000 and associated with an MVA.
 
The Veteran presented to the VA primary care clinic (PCC) in February 2007 complaining of having recently re-injured his back with heavy lifting.  Magnetic resonance imaging (MRI) showed postsurgical changes status post left L4/5 hemilaminectomy with scarring and disc bulge.

The Veteran had a VA examination of the spine in April 2007 in which he asserted his belief that his back problem is due to his service-connected left knee disability.  The Veteran denied any low back injury in service; he endorsed having injured his back in a workplace injury in 1992 and having had chronic back pain since then.  He also admitted having been re-injured in an MVA in 1999, shortly after undergoing laminectomy surgery.  The examiner noted clinical observations in detail.  The examiner's current diagnosis was DDD of the lumbar spine.  The examiner stated an opinion that the Veteran's DDD of the lumbar spine is not likely related to the right [sic] knee condition.  As rationale, the examiner stated that the Veteran's back pain began with a workplace injury four years after separation from service and there is no reason to not associate the current pain with that injury.  

In July 2007 the Veteran submitted a letter to VA asserting he had been told in 1978, while undergoing left knee surgery in service, that his left knee disorder would cause him to have problems in other parts of his body.  Since then, the Veteran had several low back injuries.  He asserted his belief that these re-injuries were due to weakening of his body, which in turn was due to the service-connected left knee disability.

The Veteran was examined by Dr. Jeffrey Beane in July 2007, on referral by VA to determine if there is a correlation between the Veteran's low back disorder and his service-connected knee disability.  Dr. Beane noted he had operated on the Veteran in the past.  The Veteran explained that he was told in 1978 that he would have future problems due to his left knee disability and he wondered if his multiple injuries to the low back were a manifestation of that warning.  Dr. Beane stated that it is hard to place causation of his back problems with his knee, given the traumatic injuries he had suffered to the back.  There was no leg length discrepancy or severe altered gait to cause degenerative changes in the lumbar spine.  Dr. Beane stated that the warning at the time of the knee surgery most likely referred to future problems of the knee itself such as repeat debridement or future arthroplasty.  Dr. Beane also stated that this is the kind of advice he gives his own knee patients, and that he would not indicate to his patients that they would have problems outside the knee.

A February 2008 treatment note by Dr. Cynthia White states the Veteran was seeking evaluation outside the VA system to determine if his back, hip and [right] knee problems are related to his [left] knee. Dr. White stated the Veteran has chronic knee, hip and back pain as documented in treatment notes and has underlying DDD in the back and degenerative arthritis in the left knee. Dr. White stated that although these are independent they all certainly be [sic] aggravated by the weak left knee.  

In March 2008 Dr. Ronald Roberts submitted a letter to VA stating there is a high likelihood that the Veteran's knee surgery/injury is a significant contributing factor in his hip and back pain.    

Dr. Anna Voytek issued a treatment note in December 2008 stating that the Veteran's "lumbar left hip" and right knee disabilities were most likely exacerbated by the left knee disability and associated imbalance.  In a March 2011 progress note Dr. Voytek again stated that the Veteran's degenerative changes in the left hip and right knee appeared to be side effects of the left knee injury,

The Veteran had a VA examination of the spine in September 2009, performed by an examiner who reviewed the claims file.  The examiner noted the Veteran's subjective complaints regarding back pain and noted clinical observations of the spine in detail.  The examiner diagnosed current degenerative joint disease (DJD) and DDD of the lumbar spine.  The examiner stated an opinion that it is not likely the Veteran's left knee disability aggravates his lumbosacral spine HNP and related symptoms.  As rationale the examiner stated the Veteran's current low back complaints appeared to be no different than they were two years earlier during neurosurgery consult, in that his left leg symptoms were as described during current examination and his low back symptoms were remarkable unchanged.

Sergeant Major (SGM) RDP submitted a lay "buddy statement" in January 2010 stating he recalled having spoken with the Veteran about his back problems during their National Guard service.   In March 2011 Mr. TCB submitted a "buddy statement" attesting he had served in the National Guard with the Veteran and knew the Veteran had to retire from the National Guard in 1995 due to his back and knee problems.  

The Veteran had a VA examination in October 2011, performed by a physician who reviewed the claims file.  The Veteran reported back pain beginning in 1989, with subsequent workplace injury in 1992; spinal surgery in 1999 had proved only transient relief.  However, the examiner also noted that Dr. Beane had documented several additional post-service back injuries; the examiner also noted that Dr. Voytek has stated an opinion that the Veteran's antalgic gait caused his lumbar spine condition.  The examiner diagnosed lumbar DDD and stated that given at least three low back injuries as documented in Dr. Beane's note it is less likely that the Veteran's current low back pain is secondary to the left knee and more likely it is secondary to other injuries.

The Veteran testified before the Board in October 2013 that he injured his left knee in service in 1977; he had left knee surgery in 1978 during which he was told by the surgeon that he could expect to have related problems in other areas of his body.  Thereafter the Veteran did physically intensive work in the National Guard and also in his occupation.  In 1992 the Veteran injured his back at his workplace, and he injured his back again later when sitting down in a chair.  The Veteran wanted to serve 30 years in the National Guard but due to his back problems he was only allowed to serve 20 years, the last year of which was in a light duty position.  The Veteran testified that his physicians over the years, including Drs. Dilworth, Carter, White and Beane, had agreed his left knee causes gait imbalance that caused or is aggravating his lumbar spine disorder. 
 
VA MRI of the lumbar spine in April 2014 showed moderate mid and lower lumbar spondylosis, severe right foraminal stenosis L5-S1 and postoperative changes with moderate bilateral foraminal stenosis at L4-5.

Review of the file shows the Veteran had been diagnosed with DDD of the spine.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000.

In this case, the Board must consider entitlement to service connection on a direct basis (whether the claimed thoracolumbar spine disability is incurred in or otherwise etiologically related to service) or secondary basis (whether the claimed thoracolumbar spine disability is proximately caused by or aggravated by a service-connected disability).  

Addressing first the question of direct service connection, the Veteran does not assert, and the evidence does not suggest, that he had an injury to the back during active service; in fact, during VA examination in April 2007the Veteran specifically denied having injured his back during service.  The Veteran is diagnosed with DJD (per the VA examination in September 2009) but post-active service National Guard treatment records as late as 1991 showed a normal spine.  The Board concludes the Veteran did not have arthritis during service or to a compensable within the first year after his separation from service in September 1975.

Turning to secondary service connection, the Veteran asserts both proximate causation (that the claimed back disability is caused by altered gait associated with the service-connected left knee disability) and aggravation (that the left knee disability caused permanent worsening of his low back pain).  
  
In regard to proximate causation, the competent and uncontroverted medical evidence of record establishes that the Veteran's thoracolumbar spine disability is not caused by the service-connected left knee disability but rather by the numerous traumatic injuries after service.  The VA examiners in April 2007 and October 2011, and Dr. Beane in July 2007, all agreed on this question.

However, as regards the question of aggravation, the medical opinion of record is conflicting.  Drs. White, Roberts and Voytek all submitted opinions stating the Veteran's left knee disability had aggravated or exacerbated his thoracolumbar spine symptoms.  Conversely, the VA examiner in September 2009 stated an opinion that it is not likely the Veteran's left knee disability aggravates his lumbosacral spine symptoms.  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

In applying the criteria of Nieves-Rodriguez to the conflicting medical opinions cited above, the Board finds the opinion of the VA examiner to be the most probative.  First, the VA examiner established his factual predicate by not only reviewing the claims file, but by citing to relevant items from the file (i.e., previous VA examination and VA outpatient neurosurgery treatment notes); by comparison, the factual premises on which Drs. White, Roberts and Voytek based their opinions are unknown.  Further, the VA examiner provided a clinical rationale for his opinion, while Drs. White, Roberts and Voytek simply voiced conclusory opinions without any supporting rationale.  Thus, while there are fully-articulated opinions on both sides of the question, only the opinion of the VA examiner is shown to be based on an adequate factual background and supported by reasoned analysis.  

The Board acknowledges numerous internet medical articles that were recently submitted by the Veteran's representative on his behalf.  These articles address the general possibility of disorders to the lumbar spine being caused or aggravated by other body factors such as altered gait.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case, no medical professional has asserted that the general principles articulated in the internet articles apply in the Veteran's case, and the Board concludes that these articles do not constitute probative medical evidence supporting causation or aggravation in the Veteran's case.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  For the reasons cited above, the Board finds the opinion of the VA examiner to be more probative than the conflicting opinions of Drs. White, Roberts and Voytek on the question of aggravation.  The Board also notes that Drs. White, Roberts and Voytek did not explain whether the cited "aggravation" or "exacerbation" represents a permanent worsening of the disability or merely a temporary worsening of symptoms of a sort that does not constitute "aggravation" for purposes of service connection.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers and examiners.  

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  To the degree that the Veteran offers lay evidence of the onset and severity of his observable symptoms, he is competent to submit such evidence.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, on the question of etiology of such symptoms, the Board must determine on a case-by-case basis a particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran had numerous documented post-service traumatic injuries to his thoracolumbar spine, in addition to laminectomy surgery with associated risk of complications; the etiology of his present symptoms accordingly represents a complex medical question that is not within the Veteran's competence as a layperson.  The Board places higher probative value on the medical opinion of record, which, as explained above, weighs against the claim.

In sum, based on the evidence and analysis above the Board finds the Veteran's back disorder, to include arthritis, became manifest many years after his discharge from service and is not shown to be etiologically related to service or to be caused or aggravated by a service-connected disability.  Accordingly, the criteria to establish entitlement to service connection are not met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for a thoracolumbar spine disorder is denied.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


